Watson, Judge:
These suits have been submitted for decision upon the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, as follows:
1. That the merchandise marked “A” and initialed MK (Import Specialist’s Initials) by Import Specialist Martin Krebs (Import Specialist’s Name) on the invoices covered by the protests and entries enumerated on Schedule “A” attached hereto and made a part hereof, was assessed with duty at the rate of 22% ad valorem under Item 711.88, TSUS, and is claimed dutiable at 12% ad valorem under Item 712.50, TSUS.
2' That said merchandise consists of injection blocks, beam condensers, analyzer assemblies, flame detectors, and various other items, all of which are components of gas chromatographs.
3. That said chromatographs are electrical analyzing instruments, which contain no optical elements, and depend for their operation upon an electrical phenomenon which varies according to the factor to be ascertained.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated on Schedule “A” attached hereto and made a part hereof be submitted on this stipulation, said protests being limited to the merchandise marked “A” as aforesaid.
Upon the agreed facts, we hold that the merchandise covered by the entries and protests enumerated in schedule A attached hereto and made a part hereof, is properly dutiable under item 712.50 of *24the Tariff Schedules of the United States at the rate of 12 per centum ad valorem as other “Electrical measuring, checking, analyzing * * * instruments”, as claimed.
To the extent indicated, the protests are sustained. Judgment will issue accordingly.